DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 3/15/2022. Amendments received on 3/15/2022 have been entered. Accordingly claims 1-18, 28 and 29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 11,127,236) in view of Ghorpade et al. (US Pub 2018/0061155) and further in view of Ito et al. (US Pub 2006/0212717).
As of claims 1, 10 and 28, Kocher discloses a system for controlling access to an entrance, comprising: 
at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions (via a national access control center (NACC), since the NACC stores user ID, biometric information, authorizations and perform processing on the receive data and transmit data it comprises a storage device and a processor to perform such functions; see fig. 1) the at least one processor is configured to perform operations including: 
receiving, via a network from a user terminal associated with a user, identity information and biological information related to the user (via NACC receiving identity information from user device 3; see col. 3, lines 50-55); 
obtaining a first determination whether the identity information matches the biological information (via NACC determining if the received identity information has corresponding biometric information; see col. 3, lines 55-65);
in response to a result that the identity information matches the biological information, obtaining a second determination whether the identity information has been registered (via determining that the received identity information is registered in a database and has authorization to access a control area; see col. 3, lines 60-65. Further 
in response to a result that the identity information has been registered, transmitting the biological information to one or more authorization devices as an authorized biological information to provide a permission to the user to access the entrance (via transmitting biometric image or template 8 to the base 4 (authorization device), the permission indicating a consistency between the authorized biological information and an input biological information related to the user through one of the one or more authorization devices (via user inputting biometric information at a biometric reader 9 to access the control area and the reader 9 matching the inputted biometric information with the biometric information received from the NACC; see fig. 1; also see col. 3, lines 60 through col. 4, lines 2).  
Kocher discloses that the NACC received user’s biometric data during registration/enrollment of the user information (see fig. 3), however it does not explicitly disclose that the user terminal transmits biological information related to the user.
Ghorpade discloses an access control system wherien a host server 100 receives biometric information related to a user from a mobile device 300 to determine if the user should be allowed access to a facility 20 (see fig. 1; also see paragraphs [0084]-[0085]).
From the teaching of Ghorpade it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the function of transmitting user biological information to a server using user’s mobile device as taught 
However, combination of Kocher and Ghorpade doesn’t explicitly disclose determining, based on the identity information or the biological information, whether the identity information or the biological information is frozen.
Ito discloses an authentication system wherien an authentication center 1 receives biometric information (biological information) of a user, the authentication center 1 determines based on the biometric information whether the biometric information is in a blacklist (frozen) and in response to a result that the biometric information is not frozen perform the biometric authentication on the received biometric information (see paragraphs [0060]-[0063]).
From the teaching of Ito it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Kocher and Ghorpade to include the function of determining if the biological information is frozen (blacklisted) as taught by Ito in order to stop the authentication process and notifying that authentication cannot be performed (see paragraph [0076]).
As of claims 2, 11 and 29, Kocher discloses that the biological information includes at least one of finger prints, facial features, eye patterns, Page 3 of 9voice characteristics, or handwriting (see claim 2).  
Ghorpade further discloses that the biometric data may include, but is not limited to, a photo of the user's face or fingerprint (see paragraph [0031]).
Preliminary Amendment Attorney Docket No.: 20633-0108US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/124611)


As of claims 4 and 13, Kocher discloses that the database is a third-party database (via national access control center; see col. 1, lines 53-60).
As of claim 5 and 14, Kocher discloses that when executing the set of instructions, the at least one processor is directed to perform additional operations including: automatically determining whether the identity information has been registered (based on the teaching of Kocher it can be seen that when the NACC receives ID of a person it automatically determines whether the ID has been registered; see col. 1, lines 55-64).  
As of claims 6 and 15, Ghorpade discloses when executing the set of instructions, the at least one processor is configured to perform additional operations including: 
transmitting, to the user terminal associated with the user, a notification indicating that the user succeeds in acquiring the permission to access the entrance (via host server 100 communicating a confirmation notification to the mobile device; see paragraph [0092]).  
As of claims 7 and 16, Ghorpade discloses when executing the set of instructions, the at least one processor is configured to perform additional operations including:

As of claims 8 and 17, Ghorpade discloses when executing the set of instructions, the at least one processor is directed to perform additional operations including: in response to the result that the identity information does not match the biological information or the result that the identity information has not been registered, obtaining a count of times that the user failed to acquire the permission to access the entrance; determining whether the count of times is greater than a count threshold; and in response to a result that the count of times is greater than the count threshold (via allowing the user to input his/her biometric data for a predetermined number of times, 3 or more times and if the biometric still cannot be positively authenticated the authentication process ends and a notification, that the biometric data cannot be authenticated is transmitted to the mobile device; see paragraph [0090]). However, Ghorpade does not disclose freezing the identity information and the biological information for a specific period of time. The Examiner took official notice that it is well known in the art of access control to freeze an account for a predetermined period of time for certain unsuccessful attempts to enhance the security of the system, since 
As of claims 9 and 18, Ghorpade discloses that the user inputs the identity information and the biological information through an authorization interface in the user terminal, the interface is initiated by scanning a quick response (QR) code, scanning a barcode, opening an application, or opening a link through the user terminal (via user using a software application executable on the mobile device 300 belonging to the user for controlling access to the facility; see paragraph [0029]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magi (9,509,688) discloses biometric authentication operations involves a comparison of a current biometric reading to a blacklist of biometric readings. If the current biometric reading closely matches one of the biometric readings on the blacklist, authentication is considered unsuccessful or is deemed to be of higher risk thus warranting further scrutiny or action.Preliminary Amendment 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NABIL H SYED/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Attorney Docket No.: 20633-0108US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/124611) Page 4 of 9